DETAILED ACTION
	The instant application is a domestic application filed 02 April 2020, which is a continuation of US Application No. 15/578,434 (abandoned), filed 30 November 2017, which is a national stage entry of PCT/US2016/038909, filed 23 June 2016, which claims priority to US Provisional Application No. 62/186,570, filed 30 June 2015. 
	The preliminary amendment filed 16 March 2021 is acknowledged. Claims 16-30 are pending in the current application. Claims 16-30 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-23 and 30 in the reply filed on 16 March 2021 is acknowledged.

Applicant’s election without traverse of 
    PNG
    media_image1.png
    172
    257
    media_image1.png
    Greyscale
, claims 16, 19-22 and 30 in the reply filed on 16 March 2021 is acknowledged.
The elected species does not appear to be disclosed in the instant Specification. 


The restriction requirement and election of species requirement is hereby withdrawn.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are rejected for failing to describe a sufficient number of “organic group” compounds to demonstrate that Applicant was in possession of the poly-alpha-1,3-glucan ester compounds wherein the –Cx- contains “at least one branch comprising an organic group” as instantly claimed. 

The instant claims have been analyzed in accordance with the methodology for determining adequacy of written description, per MPEP 2163, section II: Section II 1) For each claim, determine what 


For each claim, determine what the claim as a whole covers
Independent claim 16 covers a composition comprising a poly-alpha-1,3-glucan ester compound represented by the structure: 
    PNG
    media_image2.png
    212
    219
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    274
    602
    media_image3.png
    Greyscale
.
Thus, the poly-alpha-1,3-glucan is esterified with a dicarboxyl-containing group. 
The dicarboxyl-containing group of claim 1 comprises a chain of 2 to 18 carbon atoms between each carboxyl unit, represented by Cx.
Claim 1 indicates Cx has at least one double-bond in the chain, and/or at least one branch comprising an organic group. 

Review the entire Application to understand how Applicant provides support for the claimed invention including each element and/or step:
(1) Actual reduction to practice: the only examples of a “first group” containing at least one branch with an “organic group” are illustrated in instant claim 23.
(2) Disclosure of drawings or structural chemical formulas: they have the following structures:

    PNG
    media_image4.png
    235
    620
    media_image4.png
    Greyscale
 
(3) Sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure:
The state of the chemical art with respect to the term “organic group” includes any molecule of any size, with any structural variability as long as it contains at least one covalently bound carbon atom. This literally includes millions of compounds, known and unknown, with nothing in common except having one covalently bound carbon atom. The claims and specification do not require the “organic group” to have any other relevant identifying characteristics, structural or functional, that would permit the skilled artisan to known which organic compounds are suitable for use in derivatizing poly-alpha-1,3-glucan, so that it will still be useful in the textile industry (per the background description of the Specification). 

With respect to –Cx-, the instant claims recite that it comprises a chain of 2 to 18 carbon atoms. According to the instant specification, the –Cx- portion can also be bonded to hydrogen(s) or a substituent group such as an organic group. The carbon atoms making up the –Cx-portion can be double bonded with an adjacent carbon atom the Cx chain, or it can be saturated.
The specification and claims have provided guidance on some exemplary branch groups. Instant claim 21 describes the branch is an alkenyl group. And instant claim 22 recites “the branch is linear and 1 to 18 carbons in length”. 
The instant Specification describes suitable examples of Rb groups as including alkyl groups and alkenyl groups, that comprise 1-18 carbons (linear or branched), (see paragraph [0062] of the instant Specification). 

    PNG
    media_image5.png
    503
    340
    media_image5.png
    Greyscale

 (4) Method of making the claimed invention: while the Specification has described how to prepare poly-alpha-1,3-glucan succinate, poly-alpha-1,3-glucan nonenyl succinate, and poly-alpha-1,3-
(5) Level of skill and knowledge in the art: 
The level of skill in the art was low with respect to predicting which structural ester derivatives of poly-alpha-1,3-glucan are suitable for use in the textile industry. 

III.	Determine whether there is sufficient written description to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed.
While Applicant has disclosed two structural chemical formulas of the organic group, these structural formulas fall within the general guidance of the specification, i.e. the organic group comprises 1-18 carbons and is alkyl or alkenyl. 
These structures are limited to hydrocarbon structures of limited size, i.e. 1-18 carbon atoms. 

The instant claims, however, include any molecule with any functional group (besides carbon and hydrogen), of any size. 

The scope of organic groups claimed is much broader than what is disclosed in the instant Specification. The scope includes millions of possible compounds, while Applicant has only demonstrated the preparation of poly-alpha-1,3-glucan derivatives esterified with dicarboxylic acids substituted with hydrocarbons of limited size. 
See MPEP 2163, II, A, 3(ii), “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”.
The disclosed two species of organic groups is not a representative number of species that adequately describe the entire genus of organic groups, because each organic group is structurally distinct and binding of one organic group to the poly-alpha-1,3-glucan for textile manufacturing is not predictive of binding of any other organic group to poly-alpha-1,3-glucans for textile manufacturing. 
Additionally, the level of skill in the art regarding the structure of poly-alpha-1,3-glucan esters contained is low. 
Accordingly, it is deemed that the Specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
The rejection could be overcome by amending independent claim 16 to limit the –Cx- portion that comprises a chain of 2 to 18 carbon atoms, and further comprises at least one double-bond in said chain and/or at least one branch comprising an organic group. 
Specifically, the claim should further indicate the carbons of the Cx portion contain at least one double bond and are only substituted with hydrogen, or the Cx portion contains at least one double bond and is substituted with hydrogen and an organic group, wherein the organic group (or branch) is an alkyl or alkenyl group that is 1 to 18 carbons in length (per paragraph [0058] of the instant Specification). 
Independent claim 24 could be amended to require all the limitations of independent claim 16. 

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “wherein said first group comprises: -CO-CH=CH-COOH” in instant claim 18 renders the claim herein indefinite. The transitional term “comprises” is open-ended, and implies the first group may comprise additional unrecited elements. This is particularly unclear because the compounds encompassed by the instant claims permit for “at least one branch”. The use of the term “comprises” in conjunction with the structure that follows “-CO-CH=CH-COOH” is confusing because “-CO-CH=CH-COOH” is structurally complete. The term “comprises” suggests (branched) derivatives of -CO-CH=CH-COOH may be encompassed by the claim. Instant claim 23 is indefinite for the same reasons as instant claim 18.
	The rejection could be overcome by replacing the term “comprises” with “is”. This would also overcome the rejection of claim 18 under 35 U.S.C. 112(a), above.

		
Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623